                                                                                                          . ,••.... • • · · · · " · · - - - · · · • - • .a·   ,, •••   ·······-····•~~--··-"·------~--1
                                                                                                                                                                                                          ~l;
    ' (CASD Rev. 1/19) Judgment in a Criminal Case
AO 245B                                                                                                                                                                                                   ;


                                                                                                                                                                                                          !!
                                        UNITED STATES DISTRICT COURT                                                                                     MAY 30 2019                                      I
                                           SOUTHERN DISTRICT OF CALIFORNIA                            i                          CLERK                        us D!STRICT COURT                            ~
                                                                                                      i ~''fllJTHERN 0~:~~LIFORNIA ::
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE       "          • ••, ~M_,~___-.,..= _ _ _ _ .._....                                        DEPUT_Y.:.
                                                                                                                                                                                - • f t _ _ _ ....,.,,IO.-:•




                                   V.                               (For Offenses Committed On or After November 1, 1987)


                    SERGIO ORTIZ-LEON                                  Case Number:          19CR00154-LAB

                                                                    CHARLES ADAIR, CJA
                                                                    Defendant's Attorney
USM Number                         81719298
• -
THE DEFENDANT:
IZI   pleaded guilty to count(s)         ONE of the Information

D     was found guilty on count(s)
    after a plea of not e:uiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                                        Count
Title & Section                     Nature of Offense                                                                                                                  Number(s)
8 USC 1324(a)(l)(A)(ii),            Transportation of Certain Aliens for Financial Gain and Aiding
                                                                                                                                                                            1
(v)(II) and (a)(l)(B)(i)            and Abetting




     The defendant is sentenced as provided in pages 2 through                4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

      Assessment : $100.00 - payable w/in 120 days
D     Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.
IZI   JVTA Assessment*:$     5000.00 waived
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                   •     Forfeiture pursuant to order filed                                                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name; residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                   HON. Larry Ala Burns
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              SERGIO ORTIZ-LEON                                                              Judgment - Page 2 of 4
     CASE NUMBER:            19CR00154-LAB

                                                         PROBATION
The defendant is hereby sentenced to probation for a term of:
3YEARS

                                              MANDATORY CONDITIONS
I. The defendant must not c01mnit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must sub1nit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. ( check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check if applicable)
5.   • The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
     applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check ifapplicable)
8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
I 0. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
     to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              I 9CROO 154-LAB
 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  SERGIO ORTIZ-LEON                                                                     Judgment - Page 3 of 4
  CASE NUMBER:                19CR00154-LAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant mlist not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. Ifthe defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a Law enforcement agency to act as a confidential hum.an source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confmn that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                       19CR00 154-LAB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:              SERGIO ORTIZ-LEON                                                          Judgment - Page 4 of 4
 CASE NUMBER:            19CR00154-LAB




                                   SPECIAL CONDITIONS OF SUPERVISION


     1. Enter or reside in the Republic of Mexico with permission of the court or probation officer and comply with both
     United States and Mexican immigration laws.
     2. Not associate with undocumented aliens or alien smugglers.
     3. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. §
         1030(e)( 1)), other electronic communications or data storage devices or media,] or office, to a search conducted
         by a United States probation officer. Failure to submit to a search may be grounds for revocation of release. The
         offender must warn any other occupants that the premises may be subject to searches pursuant to this condition.
         An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that the
         offender has violated a condition of his supervision and that the areas to be searched contain evidence of this
         violation. Any search must be conducted at a reasonable time and in a reasonable manner.

     4. Not transport, harbor or assist undocumented aliens.

     5. Seek and maintain full time employment or schooling.


II
II

II




                                                                                                      19CR00154-LAB
